Case 1:15-cv-00109-WJM-STV Document 299 Filed 09/09/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 15-cv-0109-WJM-STV

   MICHAEL VALDEZ,

           Plaintiff,

   v.

   ROBERT MOTYKA, Jr., Denver Police Officer, in his individual capacity, and
   CITY AND COUNTY OF DENVER, a municipality,

           Defendants.


        ORDER DENYING DEFENDANTS’ EMERGENCY MOTION TO CONTINUE TRIAL


           Before the Court is Defendants’ Emergency Motion to Continue Trial (“Motion”),

   filed September 8, 2021. (ECF No. 294.) In the Motion, Defendants represent that

   Sergeant Motyka tested positive for COVID-19 on September 8, 2021, and that all

   attorney members of the trial team were exposed to Sergeant Motyka while he was

   infected but before he was symptomatic. (Id. at 1–2.) On September 9, 2021, the Court

   requested supplemental information from Defendants (ECF No. 296), which Defendants

   provided (ECF No. 298). Plaintiff opposes the Motion. (ECF No. 297.) For the reasons

   explained below, the Motion is denied.

           A continuance rests in the sound discretion of the district court. See United

   States v. McClaflin, 939 F.3d 1113, 1117 (10th Cir. 2019), cert. denied, 140 S. Ct. 1214

   (2020). In determining whether a continuance is necessary, the Court considers the

   following four factors: (1) the diligence of the party seeking the continuance; (2) the
Case 1:15-cv-00109-WJM-STV Document 299 Filed 09/09/21 USDC Colorado Page 2 of 4




   likelihood the continuance, if granted, would have accomplished the stated purpose; (3)

   the inconvenience to the opposing party, witnesses, and the court; and (4) the need for

   the continuance and any harm resulting from its denial. Id. (citing United States v.

   Glaub, 910 F.3d 1334, 1345 (10th Cir. 2018)). “The final factor is the most important.”

   Id. (quoting United States v. Orr, 692 F.3d 1079, 1100 (10th Cir. 2012)).

          While the Court recognizes that the requested continuance does not arise from a

   lack of diligence by Defendants, and that the denial of the requested continuance may

   cause some harm to Defendants, the Court concludes that the need for a continuance is

   substantially outweighed by the resulting prejudice and inconvenience to the Plaintiff, as

   well as the related inconvenience to the witnesses and the Court.

          This civil rights action arises from events that occurred on January 16, 2013—

   over 8 ½ years ago—and is now by far the oldest action, civil or criminal, on the

   undersigned’s docket. During this time, witnesses have retired, relocated out of state,

   or passed away, and memories have undoubtedly dimmed. (ECF No. 297 at 2.)

   Counsel for both parties have already spent an extraordinary amount of time and

   resources preparing this case for trial to commence on September 13, 2021.

          This action has already been continued twice due to the COVID-19 pandemic.

   (ECF Nos. 218, 231.) Given the substantial trial backlog as a result of the pandemic,

   the undersigned is likely unable to reschedule this three-week trial for any time prior to

   mid-2022 at the earliest. Even if the Court were to grant Defendants’ Motion, there is

   unfortunately no guarantee that the COVID-19 pandemic situation will have improved by

   the next trial setting.



                                                2
Case 1:15-cv-00109-WJM-STV Document 299 Filed 09/09/21 USDC Colorado Page 3 of 4




          In the Motion, Defendants represent that Sergeant Motyka first began exhibiting

   symptoms of COVID-19 on Friday, September 4, 2021. (ECF No. 294 at 3.) Given that

   he has now tested positive for COVID-19, pursuant to the current guidance from the

   Centers for Disease Control and Prevention (“CDC”), Sergeant Motyka can emerge

   from isolation and attend trial as soon as: (1) 10 days have passed since his symptoms

   first appeared; (2) 24 hours have passed with no fever without the use of fever-reducing

   medications; and (3) his other symptoms of COVID-19 are improving. See CDC,

   “Quarantine and Isolation,” at https://www.cdc.gov/coronavirus/2019-ncov/your-

   health/quarantine-isolation.html (last updated June 29, 2021). Based on this guidance,

   it is likely that Sergeant Motyka will be able to attend trial as soon as Wednesday,

   September 15, 2021. His inability to attend trial in person will thus be limited to only the

   first two days of trial.

          During any portion of the trial in which Sergeant Motyka is unable to attend in

   person, the Court will: (1) allow Sergeant Motyka to listen and follow along with the

   proceedings over the public access line; and (2) allow defense counsel reasonable

   opportunities to consult with Sergeant Motyka by e-mail, text or mobile phone.

          The Court further believes that defense counsel still has ample opportunity to

   finalize their trial preparations. Because all attorney members of the defense team were

   fully vaccinated when they were exposed to COVID-19, CDC guidance does not require

   them to quarantine unless they have symptoms. (Id.) Notwithstanding Defendants’

   assertions that the events underlying the Motion have caused a “substantial disruption

   to their preparations” (ECF No. 294 at 5), the Court notes that all attorney members of

   the trial team have still been able to interact with each other in person for multiple hours

                                                3
Case 1:15-cv-00109-WJM-STV Document 299 Filed 09/09/21 USDC Colorado Page 4 of 4




   a day and engage in trial preparations (ECF No. 298 at 2). 1 Moreover, while the Court

   recognizes that the days leading up to trial are busy for counsel in any case, the

   undersigned notes that defense counsel have years of familiarity with this action, and

   they have already submitted all of their pretrial deliverables, including their proposed

   stipulated and disputed jury instructions, proposed voir dire questions, proposed verdict

   form, witness lists, exhibit lists, and deposition designations.

          After carefully considering the parties’ arguments in the Motion, Plaintiff’s

   response, and Defendants’ supplemental statement, the Court concludes that a

   continuance is not warranted, primarily due to the extraordinary prejudice that would be

   inflicted on the Plaintiff as a result. Accordingly, for the reasons set forth above, the

   Court ORDERS that Defendants’ Emergency Motion to Continue Trial Date (ECF No.

   294) is DENIED.



          Dated this 9th day of September, 2021.


                                                       BY THE COURT:



                                                       ______________________
                                                       William J. Martinez
                                                       United States District Judge




          1
           Because this trial is scheduled to last 12 days with no trial held on Friday, September
   24, 2021 (ECF No. 231), counsel will also have opportunities to prepare during trial.
                                                   4
